      Case 1:19-cv-00186 Document 31 Filed on 03/11/21 in TXSD Page 1 of 1
                                            LAW OFFICES OF
                             BURT BARR & ASSOCIATES, L.L.P.
                                            P.O. BOX 223667
                                       DALLAS, TEXAS 75222-3667
                                            (214) 943-0012
                                          FAX (214) 943-0048


                                           March 11, 2021


Via e-file:
Clerk of Court
332nd District Court
100 N. Closner
Edinburg, TX 78539

Re:    Jamie Middleton a/k/a Jamie Eason; Jessica “Jessa” Hinton; Jessica Burciaga; Joanna
       Krupa; Masha Lund and Sara Underwood vs Red Tape Ins d/b/a Stiletto’s and Red Tape
       VI Inc d/b/a Stiletto’s Gentlemen’s Club Cabaret: Cause No. C-3636-17-F: In the 332nd
       Judicial District Court of Hidalgo County, Texas

Dear Clerk:

       I am designating the following dates as vacation: July 2, 5, 6, and 7. I ask that no hearings,
depositions or trials be set during this time.

       By copy of this correspondence, counsel of record is receiving same.

       Thank you for your attention to this matter.




LGR/epm

cc:    All Counsel of Record - via e-serve




                     PHYSICAL ADDRESS: 203 EAST COLORADO BLVD., DALLAS, TEXAS 75203
